Exhibit 10.3

SEVERANCE COMPENSATION AGREEMENT

THIS AGREEMENT is made as of the 18th day of December, 2006, between CACI
International Inc, a Delaware corporation headquartered at 1100 North Glebe
Road, Arlington, Virginia (the “Company”), and Williams M. Fairl (the
“Executive”) residing at 95884 Iron Stone Court, Centreville, VA 20120. This
Agreement constitutes an amended and restated understanding of the parties based
on the application of Section 409A of the Internal Revenue Code and, as such,
replaces the Severance Compensation Agreement between the parties. The
provisions of this restatement are effective as of January 1, 2005

W I T N E S S E T H:

WHEREAS, the Executive is employed by CACI International Inc and/or one or more
of its wholly-owned subsidiaries (“the Company”), and the services of the
Executive, his managerial experience, and his knowledge of the affairs of the
Company are of great value to the Company;

WHEREAS, the Board of Directors of CACI International Inc has adopted a policy
governing the obligations of the Company and its senior executives (known as the
Top Management Team) in the event that the employment of any senior executive of
the Company is terminated (the Senior Executive Severance Policy); and

WHEREAS, the Company and the Executive desire to apply the Senior Executive
Severance Policy to the Executive through the mechanism of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. The Company and the Executive agree that the Executive is employed on an
at-will basis. Unless otherwise specifically provided in a written agreement
signed by both the Company and the Executive, the parties understand that the
Executive is employed for no fixed term or period, that either the Company or
the Executive may terminate the Executive’s employment with the Company at any
time with or without a reason, and that this Agreement creates no contract of
employment between the Company and the Executive.

 

2. The term of this Agreement shall be for the period from September 12, 2005
through June 30, 2006, and shall automatically renew itself from year-to-year
thereafter, unless the Company provides to the Executive written notice of the
Company’s intent to amend the Senior Executive Severance Policy and to apply the
amended policy to the Executive. In the event the Company provides such notice
to the Executive, this Agreement shall expire by its terms at the end of the
full term year that begins on the next July l following the date such notice is
received by the Executive;

 

3.

The Company shall have the right to terminate the Executive’s employment without
payment of severance as provided below in the event of the Executive’s death, or
on thirty (30) days written notice in the event that the Executive shall be
unable, or shall

 

1



--------------------------------------------------------------------------------

 

fail, to perform all of the services required of his position with the Company
as a result of any mental or physical incapacitating disability, to the extent
that such inability or failure to perform required duties shall exist for any
consecutive ninety (90) day period. “Disability” shall be as determined by the
insurance company providing disability insurance coverage to the Executive at
the Company’s expense. The Company’s right to terminate the Executive’s
employment without payment of severance under this Paragraph shall not limit or
reduce in any way the Executive’s right to receive benefits under any disability
insurance or plan maintained by the Company for the benefit of the Executive.

 

4. The Executive shall have the right on thirty (30) days written notice to the
Company to terminate his employment with the Company at any time on written
notice to the Company indicating the Executive’s desire to retire or to resign
from the Company’s employment;

 

5. Except as provided in Paragraph 3 and 4, the Executive’s employment with the
Company may be terminated without payment of severance as provided below only in
the event of a termination for cause as defined in this Paragraph. For the
purposes of this Agreement, “Cause” shall be defined as gross negligence,
willful misconduct, fraud, willful disregard of the CEO’s direction or breach of
published Company policy. The Executive may be terminated for Cause only in
accordance with a resolution duly adopted by an absolute majority of the
Company’s Board of Directors finding that, in the good faith opinion of the
Board of Directors, the Executive engaged in conduct justifying a termination
for Cause as that term is defined above and specifying the particulars of the
conduct motivating the Board’s decision to terminate the Executive. Such
resolution may be adopted by the Board of Directors only after the Board has
provided to the Executive (1) advance written notice of a meeting of the Board
called for the purpose of determining Cause for termination of the Executive,
(2) a statement setting forth the alleged grounds for termination, and (3) an
opportunity for the Executive and, if the Executive so desires, the Executive’s
counsel, to be heard before the Board.

 

6. Except in connection with a Change of Control Disposition as defined in
Paragraph 13, if the Executive’s employment with the Company is terminated for
any reason other than those set forth in Paragraphs 3, 4 or 5 above, then the
Company shall pay to the Executive an amount equal to four (4) months of the
Executive’s base salary, plus one (1) month base salary for each year of service
by the Executive with the Company, up to an aggregate maximum of twelve
(12) months salary.

 

7.

If, following a Change of Control Disposition of the Company as defined below in
Paragraph 13, Executive resigns for “Good Reason” as defined in this Paragraph
or the Executive’s employment is terminated within one (1) year of the “Change
of Control Disposition Date” as defined in Paragraph 13 for any reason other
than the reasons set forth in Paragraphs 3, 4 or 5 above, then the Company shall
pay to the Executive an amount equal to two (2) times the amount that the
Company would have been required to pay the Executive under Paragraph 6 above if
the Executive’s employment had been terminated in the absence of a Change of
Control Disposition. “Good reason” for the

 

2



--------------------------------------------------------------------------------

 

Executive’s resignation shall mean the occurrence of any of the following
circumstances without the Executive’s prior written consent:

 

  (a) A reduction in the Executive’s base salary as it existed on the day before
the Change of Control Disposition Date;

 

  (b) A reduction in the benefits and/or incentive compensation payable to the
Executive from the level applicable to the Executive on the day before the
Change of Control Disposition Date unless such reduction is accomplished as part
of a change in benefits and/or incentive compensation plans applicable to all
officers of the Company;

 

  (c) The assignment to the Executive of any duties inconsistent (except in the
nature of a promotion) with the position that the Executive held on the day
before the Change of Control Disposition Date or a substantial adverse
alteration in the nature or status of the Executive’s position or
responsibilities or the conditions of the Executive’s employment from those in
effect on such date; or

 

  (d) A change in the geographic location of the Executive’s job more than fifty
(50) miles from the place at which such job was based on the day before the
Change of Control Disposition Date;

 

8. At the time of termination of the Executive’s employment for any reason the
Executive shall be paid all other compensation and benefits due to the Executive
at the time of termination.

 

9.

Any compensation payable in accordance with this Agreement will be paid to the
Executive in equal semi-monthly installments based on a one (1) year payment
period; provided, however, any amount remaining unpaid as March 1st of the
calendar year following the calendar year in which the Executive’s termination
of employment occurs shall be paid in a single lump sum prior to March 15th of
such calendar year.

 

10.

The Agreement is intended to constitute a separation pay arrangement that does
not provide for the deferral of compensation subject to Section 409A of the Code
and, if any provision of the Agreement is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the Agreement not
being subject to the provisions of Section 409A. Notwithstanding the intent of
this Agreement, if it is subsequently determined that Section 409A of the Code
applies to all or any portion of the payments required under this Agreement,
such payments shall only be made in connection with a separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code). Further, if the
Executive is a “specified employee,” as defined in Section 409A (a)(2)(B)(i) of
the Code, any payment which would otherwise be made within six (6) months
following the date of the Executive’s separation from service shall not be made
before the date which is six (6) months after the date of the Executive’s
separation from service (or if earlier the date of death of the Executive). Any
payment that is delayed in accordance with the forgoing

 

3



--------------------------------------------------------------------------------

 

sentence shall be made on the first business day following the expiration of
such six (6) month period.

 

11. The Executive shall not disclose, publish, or use for any purpose not
directly related to the performance of the Executive’s duties for the Company,
or permit anyone else to disclose, publish, or use any proprietary or
confidential information or trade secrets of the Company, its clients, business
partners, or subcontractors at any time during or after his employment with the
Company. This obligation shall continue so long as such information remains
legally protectable as to persons receiving it in a confidential relationship.
Executive agrees to return to the Company all proprietary material which he
possesses on the date of termination of the Executive’s active employment with
the Company.

 

12.    A. The Executive understands and agrees that this non-compete restriction
is aimed at protecting the Company’s relationship with the current and
prospective clients of the Company and/or its subsidiary and affiliated
companies, as such clients are specifically named in written proposals,
contracts and task orders (collectively, these are referred to as “CACI
Clients”). The Executive understands and agrees that the definition of CACI
Clients as used in this Agreement is intended to cover the specific program
offices or activities which the Company and/or its subsidiary and affiliated
companies pursue, or for which they perform work, within large governmental
departments, such as the Department of the Navy or the Army, not the greater
department in general.

 

  B. The Executive agrees that CACI may reasonably protect its relationships
with CACI Clients by prohibiting the Executive from competing with CACI for work
with: (i) any CACI Clients while the Executive is employed by the Company, and
(ii) certain CACI Clients for a reasonable period of time following termination
of the Executive’s employment.

 

  C. During the Executive’s employment with the Company, the Executive will not
directly or indirectly sell, market or otherwise provide goods or services to
any CACI Clients in competition with those provided by the Company and/or its
subsidiary and affiliated companies.

 

  D. For a period of two (2) years following termination of the Executive’s
employment, the Executive will not directly or indirectly provide goods or
services to CACI Clients when such goods or services are in competition with
those goods or services (i) provided within the year prior to termination of the
Executive’s employment under contract or task order, or (ii) offered pursuant to
a formal or informal proposal, to CACI Clients by any Corporate organizational
unit for which the Executive worked or for which the Executive had
responsibility within one (1) year prior to the termination of the Executive’s
employment.

 

  E.

During the Executive’s employment with the Company and for a period of two
(2) years following termination of that employment, the Executive will not
participate in competition for the award of any contract or task order for which

 

4



--------------------------------------------------------------------------------

 

any Corporate organizational unit for which the Executive worked or for which
the Executive had responsibility within one (1) year prior to the end of the
Executive’s employment with the Company is competing.

 

  F. During the Executive’s employment and for a period of two (2) years
following termination of that employment, the Executive will not, directly or
indirectly interfere with, disparage or damage, or attempt to interfere with,
disparage or damage, the Company’s reputation, or any relationship between the
Company or its affiliated or subsidiary companies and any other entity.

 

  G. The Executive understands and agrees that if the Executive were to compete
with CACI in violation of paragraphs C, D, and E above, such competition could
breach both this Agreement and the Executive’s fiduciary duties to CACI. The
Executive further understands and agrees that competition prohibited by
paragraphs 3, 4 and 5 above includes permitting another entity’s use of the
Executive’s name or resume in any proposal or other application for such a
contract or task order.

 

  H. During the Executive’s employment with the Company and for a period of one
(1) year thereafter, the Executive will not participate, directly or indirectly,
in any attempt to hire or solicit for employment outside of the Company and its
subsidiary and affiliated companies any person employed by the Company and its
subsidiary and affiliated companies.

 

  I. The invalidity or unenforceability of any provisions of this provision
shall not affect the validity or enforceability of any other provisions of this
Agreement, each of which shall remain in full force and effect. If any provision
of this Agreement is found invalid, illegal or unenforceable because it is too
broad in scope, too lengthy in duration or violates any law or regulation, it
shall be reformed by narrowing its scope, limiting its duration or construing it
to avoid such violation (as the case may be) while giving the greatest effect to
the intent of the parties as is legally permissible.

 

13. By reason of the special and unique nature of the obligations hereunder, it
is agreed that neither party hereto may assign any interests, rights or duties
which the party may have in this Agreement without the prior written consent of
the other party, except that upon any “Change of Control Disposition” of the
Company through purchase, merger, consolidation, liquidation, the acquisition by
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of beneficial ownership of
twenty-five percent (25%) or more of the Company’s common stock, or sale of all
or substantially all of the assets of the Company to another party whether or
not the Company is the surviving corporation, this Agreement shall inure to the
benefit of and be binding upon the Executive and the purchasing, surviving or
resulting entity, company or corporation in the same manner and to the same
extent as though such entity, company or corporation were the Company. The
“Change of Control Disposition Date” shall be that calendar date on which the
Change of Control Disposition event is consummated and legally binding upon the
parties.

 

5



--------------------------------------------------------------------------------

14. Any controversy or claim arising out of or relating to this Agreement, or
its breach, shall be resolved by arbitration. This arbitration shall be held in
Arlington, Virginia in accordance with the model employment arbitration
procedures of the American Arbitration Association. Judgment upon award rendered
by the arbitrator shall be binding upon both parties and may be entered and
enforced in any court of competent jurisdiction.

 

15. In consideration of any payment made to the Executive pursuant to this
Agreement, the Executive, for himself, his heirs and legal representatives,
releases and forever discharges the Company, its predecessors, successors,
parent, subsidiary or affiliate companies, and all of their past, present or
future directors, officers, employees or agents from any and all claims,
demands, or causes of action, whether known or unknown, existing at the time of
payment or arising subsequently thereto, arising out of or related to the
Executive’s employment by the Company or the termination of that employment.

 

16. This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Virginia without regard to its principles of conflicts of
laws.

 

17. This Agreement constitutes the entire understanding and agreement between
the Company and the Executive with regard to all matter herein. This Agreement
may be amended only in writing, signed by both parties hereto.

IN WITNESS WHEREOF the parties have executed this Agreement to be effective the
day and year first above written.

 

CACI International Inc               William M. Fairl By:  

/s/

   

/s/

  Arnold D. Morse    

 

6